Title: To Benjamin Franklin from Thomas Gilpin, 6 February 1769
From: Gilpin, Thomas
To: Franklin, Benjamin



Febry. 6th. 1769
Our last advices of ministerial and parliamentary measures has revived the motion of a non-importation of manufactures from Great Britain; for myself I should have rather preferred to confine it to particular articles suited to the convenience of each colony which would have sufficiently established the principles we acted upon and proclaimed the exigency we complain of but such is the alarm the attempt to abridge our liberties has given that nothing can arrest it. Laws without representation are rejected and held in abhorrence, in every shape they are presented: a fair representation of the colonies with an influence according to their magnitude and pecuniary requisitions made of them seem at this time to be considered as vague and idle attempts foreign to our rights and abilities, but should some reasonable measures be proposed and the choice in some degree left to ourselves there is no doubt we should act correctly.


[February 6, 1769]
This day a non importation resolution has been adopted and it now seems that nothing will ever open the connection again but an exemption from the burthens attempted to be laid on us unless they are done by those whom we may chuse.

